Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (JP 5835838; listed in the IDS submitted on 3/12/2020), in view of Morohashi et al. (US 2021/0011286).

Regarding claim 1, Akiyama discloses an eye chart presentation device comprising: 
a display that is configured to display an eye chart image on a screen (Claim 1: “an image display device provided inside a support base on which a housing having a window is mounted and displaying an optotype image”. As shown in Fig. 2, display 4 is configured to display an optotype (eye chart) image on a screen 4a); 
a reflection mirror that is configured to reflect light flux emitted from the display (Mirror M1 in Fig. 2 reflects light flux emitted from the display 4 to the convex lens system L1); 
a convex lens system that is configured to form a virtual image of the eye chart image based on the light flux reflected by the reflection mirror (Par. 19: “The convex lens system L1 forms a virtual image with the light beam reflected by the reflection mirror M1”), the focal length of the convex lens system being greater than 800 mm (Par. 18: “Here, the focal length f of the convex lens system L1 is f = 1314.0mm”); and 
an optical path bending mirror that is configured to bend an optical path of the reflected light passing through the convex lens system and to present the virtual image of the eye chart image at an image point away from an eye to be examined by a predetermined distance (Par. 20: “The optical path bending mirror M2 bends the optical path of the reflected light beam transmitted through the convex lens system L1, and presents a virtual image at an image point position at a predetermined distance in front of the eye point I of the eye E of the subject J. Here, the focal length f of the convex lens system L1 is set to f = 1314.0 mm”), wherein 
the screen is positioned within the focal length of the convex lens system (Par. 19: “In FIG. 2, reference numeral f0 indicates the focal point of the convex lens system L1. Object point O is within the focal length of convex lens system L1”. Note that in Fig. 2, object point O lies on the screen 4a. Therefore, it could be said that the screen is positioned within the focal length of the convex lens system L1), 
the display is arranged to emit the light flux from a lateral direction with respect to sightline of the eye (As shown in Fig. 2, the display 4 is arranged to emit light flux from a lateral direction with respect to the sightline whose distance to the window W is d7), and 
the reflection mirror comprises a first mirror configured to directly reflect the light flux from the display  (Mirror M1 in Fig. 2 corresponds to the claimed “first mirror”).
Akiyama, however, does not disclose a second mirror configured to reflect the light flux reflected by the first mirror to the convex lens system.
In the same field of generating virtual images based on optical arrangement, Morohashi teaches a head-up display (HUD) comprising a first mirror configured to directly reflect light flux from a projector (See Fig. 1, lower drawing and par. 27) and a second mirror configured to reflect the light flux reflected by the first mirror to a convex lens (See pars. 29 and 35).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Akiyama by including at least one second mirror configured to reflect the light flux reflected by the first mirror to the convex lens system L1, as taught by Morohashi. The motivation would have been to make the package size of the display device 4 in the primary direction more compact (Morohashi, par. 29).

Regarding claim 2, Akiyama as modified by Morohashi teaches the eye chart presentation device according to claim 1, wherein the light flux reflected by the second mirror intersects with the light flux from the display when viewed along the sightline (A person skilled in the art would recognize that when the second mirror is added to Akiyama’s device as modified by Morohashi, the orientation of the first mirror must be adjusted such that light flux reflected from it now comes to the second mirror instead of to the convex lens system L1. This light flux is then reflected by the second mirror up to the convex lens system L1. Since the light flux emitted by the display 4 has a horizontal direction (see Fig. 2 of Akiyama), and the light flux reflected by the second mirror has a vertical direction, these two light fluxes must intersect each other when viewed along the sightline).

Regarding claim 4, Akiyama as modified by Morohashi teaches the eye chart presentation device according to claim 1, wherein 
the first mirror is positioned to face the screen and reflects the light flux from the display to a position lower than the display (As can be seen in Fig. 1 of Morohashi below (reproduced with the drawing being rotated 90 degrees to have the projector 20 facing the same horizontal direction as display 4 in Fig. 2 of  Akiyama), the first mirror M1 would be positioned (similarly as mirror 21) to face the screen 4a and reflects the light flux from the display 4 to the second mirror located (similarly as mirror 22) below the display 4), 
the second mirror is positioned lower than the display to avoid interference with the light flux from the display and reflects the light flux reflected by the first mirror upwardly (As can be seen in the drawing below, the second mirror (similar as mirror 22) is positioned lower than the display 4. But unlike the drawing, since the convex lens system L1 of Akiyama is located above the display, the orientation of second mirror must be adjusted to reflect the light flux coming from the first mirror upwardly), and 
the convex lens system is positioned higher than the display to avoid interference with the light flux from the display (As shown in Fig. 2 of Akiyama, the convex lens system L1 is positioned higher than the display 4).

Regarding claim 5, Akiyama as modified by Morohashi teaches the eye chart presentation device according to claim 4, wherein
the display emits the light flux horizontally or downwardly (As shown in Fig. 2 of Akiyama, display 4 emits the light flux horizontally), and 
a reflection surface of the first mirror is oriented lower than the horizontal direction (As can be seen in the drawing below, the reflection surface of the first mirror M1 (as modified by Morohashi) would be oriented lower than the horizontal direction, similarly as mirror 21).

Claim 6 can be rejected under the same rationale used in the rejection of claim 1 in view of Fig. 1 of Akiyama. A person skilled in the art would recognize that the optometry unit 13 is configured to correct the visual function of the eye to be examined.


    PNG
    media_image1.png
    638
    528
    media_image1.png
    Greyscale


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama in view of Morohashi as applied to claim 2 above, and further in view of Charlesworth (US 2009/0303315).

Regarding claim 3, Akiyama as modified by Morohashi teaches the eye chart presentation device according to claim 2, .
In the same field of optics, Charlesworth teaches a binocular device having a display that emits light in a direction orthogonal to a user’s sightline (See Figs. 7a-7b and pars. 103-107).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify Akiyama by repositioning the display 4 to a side of the user and rotating it 90 degrees such that light emitted from it passes from one side of the user to the other side of the user. That is, the emitted light is orthogonal to the user’s line of sight. The motivation would have been to prevent the display from extend too much outwardly, and the eye chart presentation device is therefore less cumbersome to the user (Charlesworth, par. 107).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591. The examiner can normally be reached Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613